DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/788,321 for a CABLE MANAGEMENT DEVICE AND CONNECTION MECHANISM, filed on 2/12/2020.  Claims 1-20 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauchner (U.S. Pub. 2003/0026084).















[AltContent: textbox (second end portion)]

[AltContent: textbox (second connection element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (fist arm)]
    PNG
    media_image1.png
    662
    545
    media_image1.png
    Greyscale

[AltContent: textbox (second arm)][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (second cable management feature)][AltContent: arrow]

[AltContent: textbox (first end portion)]
[AltContent: arrow]
[AltContent: textbox (second end portion)][AltContent: arrow]
[AltContent: textbox (first end portion)][AltContent: arrow]



[AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (first cable management feature)][AltContent: arrow]


[AltContent: textbox (first connection element)]
[AltContent: textbox (corresponding feature)]
[AltContent: textbox (engaging feature)]


Regarding claim 3, Lauchner teaches the device of claim 1, further comprising: a second arm (42) having a first end portion (78) and a second end portion (76), the first end portion of the second arm being pivotally connected to the first end portion of the first arm; and a second connection element (44) pivotally connected to the second end portion of the second arm.
Regarding claim 4, Lauchner teaches the device of claim 3, wherein the second arm is arranged with at least one second cable management feature, and the at least one second cable management feature is located between the first end portion and the second end portion of the second arm.
Regarding claim 6, Lauchner teaches the device of claim 3, further comprising: at least one support member (54) for supporting the first arm and the second arm.
Regarding claim 7, Lauchner teaches the device of claim 6, wherein the at least one support member is connected to a bottom of the first arm and a bottom of the second arm through a base (134).
Regarding claim 8, Lauchner teaches the device of claim 6, further comprising: a third connection element (164) pivotally connected (indirectly) to the at least one support member, the first connection element, the second connection element and the third connection element being provided to respectively connect the cable management device to a first object (12), a second object (26) and a third object (16). 
Regarding claim 9, Lauchner teaches a cable management device (see figure above), comprising: a first arm (48) being arranged with at least one first cable management feature; and a first connection element (52) pivotally connected to the first arm; wherein one of the first arm and the first connection element is arranged with an engaging feature (124), and the other one of the first arm and the first connection element is arranged with a corresponding feature (side plate 122); wherein when the first 
Regarding claim 10, Lauchner teaches the device of claim 9, further comprising: a second arm (42); and a second connection element (44); wherein each of the first arm and the second arm has a first end portion and a second end portion, the first end portion of the second arm is pivotally connected to the first end portion of the first arm, the first connection element is pivotally connected to the second end portion of the first arm, and the second connection element is pivotally connected to the second end portion of the second arm.
Regarding claim 11, Lauchner teaches the device of claim 10, wherein the first cable management feature is located between the first end portion and the second end portion of the first arm.
Regarding claim 13, Lauchner teaches the device of claim 10, further comprising: at least one support member (54) for supporting the first arm and the second arm.
Regarding claim 14, Lauchner teaches the device of claim 13, wherein the at least one support member is connected to a bottom of the first arm and a bottom of the second arm through a base (134).
Regarding claim 15, Lauchner teaches the device of claim 13, further comprising: a third connection element (164) pivotally connected to the at least one support member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauchner (U.S. Pub. 2003/0026084) in view of Korcz et al. (U.S. Pub. 2015/0357806).
Regarding claims 5 and 12, Lauchner teaches the device of claims 1 and 9, but do not specifically teach that the engaging feature is an elastic member, and the elastic member has an engaging portion for engaging with the corresponding feature.  Korcz teaches a cable connector having arms (74) formed of spring steel, which is an elastic material providing flexibility to allow insertion and removal of one related portion relative to another.  It would have been obvious to one of ordain skill in the art, before the effective filing date of the claimed invention, to construct the engaging feature is an elastic member, such as spring steel, and the elastic member has an engaging portion for engaging with the corresponding feature since such a material possesses strength and flexibility characteristics to allow for the continued interaction between the engaging and corresponding portions.  
Allowable Subject Matter
Claims 16-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 2017/0250509; 2016/0186895.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 27, 2021